Citation Nr: 0023419
Decision Date: 07/12/00	Archive Date: 09/08/00

DOCKET NO. 91-02 436               DATE JUL 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to payment or reimbursement for medical expenses
incurred in connection with the veteran's hospitalization at the
Methodist Hospital, Texas Medical Center from May 26, 1991, through
June 10, 1991, to include the question of whether such
hospitalization was authorized in advance by the Department of
Veterans Affairs (VA).

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD 

John Kitlas, Associate Counsel

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran served on active duty from March 1951 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) from
a January 1993 determination by the VA Medical Center (VAMC) in
Houston, Texas, which denied payment of or reimbursement for
medical expenses incurred in connection with the veteran's
hospitalization at a private hospital from May 26, 1991, to June
10, 1991.

This matter was previously before the Board in June 1995 and
February 1999. For the reasons stated below, the Board finds that
the prior remand directives have not been substantially complied
with. In Stegall v. West, 11 Vet. App. 268 (1998), the United
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") held that a remand by the Board confers
on a veteran or other claimant the right to VA compliance with the
remand order and imposes on the Secretary a concomitant duty to
ensure compliance with the terms of such an order. Accordingly, a
new remand is required in the instant case.

In the February 1999 remand, the Board noted that all of the
pertinent evidence and procedural materials considered at the time
of the June 1995 remand had not been returned to the Board.
Specifically, the Board noted that at the time of the prior remand,
the claims folder and four additional volumes were furnished to the
Board for its consideration. However, only one medical volume was
associated with the claims folder when it was returned in February
1999. The Board was of the opinion

- 2 -

that the missing material, much of it relevant to the present
appeal, was contained in the other volumes that had not been
reassociated with the claims folder. Accordingly, the case was
remanded, in part, for the VAMC to obtain the missing medical
volumes and associate them with the claims folder. The VAMC was
also to assure that all evidentiary and procedural material
pertinent to the current appeal was contained therein.

When the case was returned to the Board following the February 1999
remand, the documents assembled for review included the claims
folder, a hospital administration file, and a medical folder. A
review of these documents continues to reflect that not all of the
pertinent records that were before the Board in June 1995 are
currently available. For example, the evidence shows that the
veteran and his spouse provided testimony at a personal hearing
conducted before the VAMC in November 1993, and that their
testimony was specifically noted in the June 1995 remand. However,
no hearing transcript is in the documents currently assembled for
the Board's review. Also, the record does not appear to contain a
copy of the veteran's Notice of Disagreement, which the Statement
of the Case states was received on February 24, 1993, and dated
February 5, 1993.

Due to these deficiencies in the record, the Board's administrative
staff sought clarification as to whether additional records were
available. A June 2000 Report of Contact shows that the VA Regional
Office (RO) in Houston, Texas, made an extensive search for the
records, but no records were located. Thus, it was suggested that
the Board proceed with a final decision. However, given the
February 1999 remand directives, as well as the principles of
procedural due process, the Board finds that this case must be
remanded for the VAMC and/or the RO to make a formal finding that
no additional records are available. This finding should include a
description of the efforts undertaken to find these missing
records.

The Board also notes that VA may, dependent on the facts of the
case, have a duty to notify the veteran of the evidence needed to
support his claim. 38 U.S.C.A. 5103; see also Robinette v. Brown,
8 Vet. App. 69, 79 (1995). The nature and extent of this
obligation, however, depends on the particular circumstances of
each case. Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996). There
must exist "some

- 3 - 

degree of probability" that the claimant will be able to obtain the
additional information needed in order for that obligation to
arise. Marciniak v. Brown, 10 Vet. App. 198, 202 (1997). No such
obligation arises "in circumstances where the performance of that
duty would be a futile act." Franzen v. Brown, 9 Vet. App. 235, 238
(1996). In the instant case, the missing records include statements
and hearing testimony from the veteran regarding the merits of his
case, As such, it is axiomatic that the veteran should be able to
provide such evidence. More importantly, given the fact that the
veteran's November 1993 hearing transcript is not, on file, the
Board is of the opinion that it cannot conclude that the request
for a personal hearing has been fulfilled. Thus, the veteran should
be provided with the opportunity for another hearing.

The Board acknowledges that the veteran's claim has been ongoing
for several years, and has already been remanded twice in the past.
Therefore, the Board wishes to assure the veteran that it would not
be ordering this additional development unless it was necessary for
a full and fair resolution of his case.

For the reasons stated above, this case is REMANDED for the
following:

1. The VAMC should make a formal finding as to whether or not any
additional records are available concerning the veteran. As
mentioned above, this finding should include a summary of the
efforts undertaken to locate the missing records.

2. The veteran should be provided with the opportunity to present
any additional arguments and/or evidence in support of his claim in
order to supplement the missing records. If a transcript of the
November 1993 hearing can not be located, the VAMC should also
inquire as to whether the veteran desires a new hearing. If so, a
hearing should scheduled, and a copy of the notice to the veteran
of the scheduling of such a hearing should be placed in the record.

4 -                                                               
  
3. After completing any additional development deemed necessary,
the VAMC should readjudicate the issue on appeal in light of any
additional evidence added to the records assembled for appellate
review.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the veteran and his representative should be
furnished a Supplemental Statement of the Case and an opportunity
to respond. The case should then be returned to the Board for
further appellate consideration, if in order. The purpose of this
remand is to comply with due process considerations, and the Board
intimates no opinion as to the outcome of this case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Gary L. Gick 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -



